 DECISIONS OF NATIONAL LABOR RELATIONS BOARDValmac Industries, Inc. and Food Handlers Local#425, Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO. Case 26-CA-5235April 27, 1977SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn April 29, 1975, the National Labor RelationsBoard issued a Decision and Order' in the above-entitled proceeding in which it adopted Administra-tive Law Judge Sidney D. Goldberg's findings thatRespondent discharged employee Brenda Biffle inviolation of Section 8(a)(l) of the Act and ordered,inter alia, that Respondent offer to Brenda Biffleimmediate and full reinstatement to her formerposition or, if that position no longer existed, to aposition substantially equivalent to that which sheheld on and immediately prior to July 9, 1974, and tomake her whole for any losses of earnings she mayhave suffered. Thereafter, the Circuit Court of theUnited States for the Eighth Circuit enforced theBoard's Order.2On June 28, 1976, Respondent fileda Petition for Reconsideration of Order, moving thatthe Board modify its Order with respect to requiringRespondent to reinstate Biffle to her former positionor, in the alternative, that the Board direct a hearingin this matter for the purpose of adducing additionalevidence. On July 6, 1976, the General Counsel filedan opposition to the petition.On September 3, 1976, the Board issued a notice toshow cause why Respondent's petition should not begranted, and, on September 20, 1976, the GeneralCounsel filed a response to the Notice To ShowCause. Thereafter, on October 27, 1976, the Boardgranted Respondent's petition for reconsideration ofOrder and ordered that a hearing be held before aduly designated Administrative Law Judge for thepurpose of receiving evidence to resolve the issuesraised therein.Pursuant thereto, a supplemental hearing was heldand, on December 30, 1976, Administrative LawJudge Thomas A. Ricci issued the attached Decisionin this proceeding. Thereafter, Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed cross-exceptions and a supportingbrief, a brief in answer to Respondent's exceptions,and a motion to strike portions of Respondent'sbrief.3Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the229 NLRB No. 54National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,4and conclusions of the Administrative LawJudge, and to reaffirm our original Order in thisproceeding.sORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby affirms its Order in thisproceeding and hereby orders that the Respondent,Valmac Industries, Inc., Dardanelle, Arkansas, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Board's original Order in thisproceeding, issued on April 29, 1975.1 217 NLRB 580.2 533 F.2d 1075 (1976).3 The General Counsel's motion to strike portions of Respondent's bnefis hereby denied as lacking in merit.4 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.The Administrative Law Judge found that discriminatee Biffle placed twopersonal checks in the petty cash box in the week prior to her discharge onJuly 9, 1974, whereas Biffe testified without contradiction that she placedthe checks in the petty cash box in March and June 1974, respectively. Wefind, however, that this error is insufficient to warrant a different resultherein.5 In his Decision, the Administrative Law Judge found, and we agree,that from the time the Board issued its Order requiring Respondent to offerto Brenda Bifle reinstatement to her former position or, if it no longerexisted, to a substantially equivalent position, to the time of the supplemen-tal hearing, Bife's former position was in existence. The AdministrativeLaw Judge also found, and we agree, that inasmuch as Biffle's formerposition existed during this penod, Respondent was obligated to offer herreinstatement to that position as required by the Board's Order. In theMatter of The Chase National Bank of the City of New York, San Juan,Puerto Rico, Branch, 65 NLRB 827 (1946). In reaffirming our prior Order,we hereby shall require Respondent to offer to Brenda Bime reinstatementto her former position as long as such former position exists, but in the eventsuch former position no longer exists, to a substantially equivalent position.DECISIONPosture of the CaseTHOMAS A. RiCCi, Administrative Law Judge: A hearingin this proceeding was held at Russellville, Arkansas, onNovember 30, 1976, pursuant to an order of the Boardissued on October 27, 1976. In its Decision and Orderdated April 29, 1975 (217 NLRB 76), the Board found thatin July 1974 Valmac Industries, Inc., the Respondent,unlawfully discharged Brenda Biffle, in violation of Section8(a)(3) of the Act, and ordered it to reinstate her to the jobshe had held, or to a substantially equivalent position. TheBoard's finding and order were enforced by the UnitedStates Court of Appeals for the Eight Circuit, in May 1976.When discharged, Biffle was an office clerical employee in310 VALMAC INDUSTRIES, INC.the Respondent's Dardanelle, Arkansas, plant, where shehad worked for 5 years. In May 1976, a few days after thecircuit court order, the Respondent offered Biffle work in aclerical position at its Morrillton, Arkansas, plant; this isapproximately 35 miles distant from the Dardanelle plant.Biffle rejected the offer because it was neither the positionwhich she had been illegally deprived of, nor its substantialequivalent.With this, the Respondent, on June 28, 1976, filed a"Petition for Reconsideration of Board Order," requestingthat the Board find, on the basis of facts the Respondentwas prepared to show, that the clerical job at Morrilltonwas substantially equivalent to the one Biffie had lost atDardanelle, and that such offer satisfied the reinstatementorder of the Board in the unfair labor practice case. Overthe General Counsel's objections the Board directed thishearing to receive evidence of the purpose of resolving "theissues raised."The Respondent's contentionsIn its motion to the Board the Respondent justified itsoffer to Biffle of a job at Morrillton solely on the groundthat she could not be trusted with the petty cash; her oldjob in Dardanelle meant access to the petty cash, while theone at the other plant did not. Although stopping short ofcalling Biffle a thief, the Respondent asserts she unlawfullytook money out of the cash box while on the job, and wastherefore obligated to accept what was offered at Morrill-ton in May 1976. This is the issue on which the Boardordered a hearing.At the hearing the Respondent came forth with a secondreason why, despite the Board order, it did not have tooffer Biffle her old job at Dardanelle. It now says that jobno longer exists and that therefore there is no way of usingBiffle there at all.Facts: ConclusionNeither of the reasons now advanced by the Respondentfor not reinstating Biffle to her job, as ordered by theBoard, is sufficient. In the circumstances as shown, the joboffered at Morrillton is not the substantial equivalent of theold one, Biffle had a right to refuse it, and the Respon-dent's liability to make her whole for loss of earnings is stillrunning and will continue to run until it adequatelycomplies with the Board's remedial order. The applicablerule of law in this situation is not that which applies tounfair labor practice proceedings, where the affirmativeburden of proof rests upon the General Counsel. Wherecompliance is concerned, the wrongdoer who seeks toavoid or lessen its obligation has the burden of proving ithas in fact met the remedial requirement. N.LR.B. v.Brown and Root, Inc., et al., 311 F.2d 447 (C.A. 8, 1963).When discharged in July 1974 Biffle worked in an officewith two other women; all three were office clericals whomade and kept records, filed papers, did typing, etc. Biffiealso answered the phone and acted as receptionist at herdesk. When she was fired the Respondent took PeggyTapp, an employee then doing production work, and madeher a clerical in Biffle's place. Tapp learned to do whatBiffle used to do and was still doing it when this hearingtook place.In the intervening 2 years a different method ofrecording production, deliveries, quantities received andshipped, was evolved. Besides the three clerical employeesin the office where Tapp now works, the Respondent hasabout 20 more clericals, in various departments here andthere. The total complement of employees in Dardanelle isover 600. No doubt the changed system of keeping recordswas reflected in the work of other clericals also, and asoffice clericals always do, they too like Tapp, did what theywere told to do and learned whatever clerical duties werenecessary.The idea that the work Tapp now does is not pure officeclerical work as it always was at that desk is an obviousafterthought. When offering Biffie the job 35 miles away,Dunaway, the director of industrial relations, said nothingabout that. When the Respondent filed its motion toconvince the Board the Morrillton job is the equivalent ofthe one at Dardanelle, it again said nothing about Biffle'sold work no longer existing in the old plant. Since theRespondent had no reason to advance this assertion in thepast in justification for not complying with the Board'sorder, it is not surprising that the record here contains noevidence to support it now.At the outset of his testimony Dunaway had to be leadby company counsel before he said Biffle had been"primarily" a telephone receptionist. It is not true. Biffleexplained, and no one contradicted her, that among thethings she did were: (I) keep records of the number ofchickens killed, (2) calculate "condemned pounds," "howmany heads," "how much weight" each supplier supplied,(3) checked, corrected, and made copies of bills of lading,(4) added totals and reconciled the final figures, (5) typedstencils, and (6) "did any typing or small jobs that ... theplant manager or anybody ...needed ...." After 5years on the job she certainly could learn any new systemof recording.Two company witnesses were called to prove Biffle's oldjob had changed so drastically it can no longer beconsidered the same. Leona West, one of the three girls inthat office, said the reports had "changed some, but it'sbasically on the same pattern ...." She added that"maybe the weights and prices per pound and things likethat have changed." Tapp, who now holds Biffle's job, said"The daily condemnation report ...is a little differentform now than what it was at the time," and "the shrinkagereport was a shorter form than what it is now." These arethe office girls talking about the clerical work that goes on.There is nothing of significance in the fact forms get longeror shorter, prices go up or down, and reports may be "alittle different." The industrial relations director addednothing of substance by his conclusionary phrases that thejob has "changed rather substantially," that this "we haveto expect," that for all practical purposes "the old jobdoesn't exist today," the "job duties have changed verydrastically ...the job has gone through a metamorpho-sis." I find Dunaway's testimony on this point worthless,as, indeed, I discredit him entirely because he lied outrighton a more significant question at the hearing.311 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt has for years been a practice, and it is still a practicetoday, for the girls in the office who need it, to borrowmoney from the petty cash and place there a personal IOU,or a check payable to the Company. They replace the chitlater, but more frequently do so when on a later paydaythey have the money. Without belaboring the matter,Tapp, who has occupied Biffle's job since 1974, said thatshe had done so herself. More significant, Scott, the officegirl who is more in charge of the petty cash than anyoneelse, said she did it before Biffle left and she has been doingit since. Dunaway's direct testimony that there is anabsolute rule against any employee doing that, is just plainfalse.During the last week before her discharge Biffle hadplaced two checks in the petty cash box for a total of $48for money she had borrowed. With knowledge that she wasthe next day going to be discharged for refusing to dostruck work, on the last day in the office she removed herchecks because she knew she would not have sufficientincome to make them good on time. The next day, Scott,on checking the petty cash box, noticed the apparentshortage (she had seen Biffle's checks earlier), and advisedthe manager. The manager said nothing about it. The nextday, Friday, Biffle came to the plant for her paycheck. Shespoke to Scott, told her about having removed her checks,and said that as soon as she started to receive unemploy-ment benefits, she would come in and make the checksgood. Again Scott so advised the manager, who again madeno comment whatever. Biffle never did succeed in receivingunemployment payments until late in September or thebeginning of October. As soon as she did, she came back tothe plant and paid the $48 she owed to Scott.It is the fact of Biffle having removed those personalchecks from the cash box when she was fired thatIndustrial Relations Director Dunaway said at the hearingshowed a lack of "self control," or "self discipline," such asto justify now keeping her far away from the cash box andplacing her 35 miles distant at the Morrillton plant instead.I find no merit in the contention. It is a gross exaggerationby the Respondent now belatedly to characterize whathappened with those checks as a form of theft by theemployee. The plant manager thought nothing of it whenhe learned about it 2 years ago. When Dunaway advisedBiffle in May 1976 that there was no job for her atDardanelle and that she therefore would have to go faraway to Morrillton, he made no mention about this checkbusiness at all. Of necessity it follows that the entireincident was always deemed no more than normal,accepted activity, that is up until the moment the employeerejected the distant offer and a reason had to be found inthe attempt to justify it.The truth of the matter is that when Biffle left she owedthe Company $48. She made no attempt to conceal it; infact, she took it upon of herself to be sure the Company'srecords were straight, and that they knew she owned themoney. She voluntarily offered to repay it. Never, fromthat day until 2 years later, was either any step taken torecover the money, nor indeed any request made upon her.Moreover, justice requires that this be said also. If she wasnot able to repay the loan in July 1974, it was because theEmployer wrongfully deprived her of her employment. Thesystem was, as the Respondent's witnesses themselves said,that the employees normally made good what theyborrowed out of their later salary. But it was theRespondent which made it impossible for Biffle to makegood her promissory note, as it were, as she had alwaysdone. Further, however justified the Employer may havebeen to argue its innocence with respect to the discharge, itis still a fact that the unemployment benefits to the womanwere delayed 2 months only because the Respondent wentout of its way to attempt to prevent her from obtaining it.In the circumstances, now to call her a thief because shefound herself in financial straights purely as the result ofthe Respondent's violation of law, will not do as a devioustechnique for avoiding the compelled compliance with theBoard's order.There is another reason why the offer made to Biffle togo to such a distant plant is not what the Board means bystraight reinstatement or "substantial equivalent." Restora-tion of the status quo means, of course, undoing thedamage inflicted upon the individual victim of an employ-er's misconduct. It means more than that, however. Everyunlawful discharge under this statute has a coercive effectupon all employees where the employee works. Thiswoman was punished for engaging in protected activities atDardanelle, where other employees of necessity knew whathad happened. The status quo to be restored includes theassured state of mind of other employees in the shop. Torelegate Biffle to a distant plant so many miles away, doesnot give the necessary assurance to the other Dardanelleemployees that they may, with protection of law, carry onthe concerted activities guaranteed by the statute.I find that Biffie was not obligated under the Board'sorder to accept the Morrillton job, and that that job did notconstitute reinstatement or its substantial equivalent ascalled for by the Board's order. The Respondent hired fourclerical employees during 1975, and two others during1976. It could easily have taken Biffle back, as was its duty.It chose not to do so. With as many as 20 office clericalemployees throughout the plant, there are many ways inwhich the Respondent can comply with the order. How itdoes so is its responsibility and neither that of the GeneralCounsel nor of Biffme.312